Kupferman, J. P.,
dissents in a memorandum as follows: It is clear that the defendant was in the apartment, not only by his concession but also because of the fingerprints. The only issue was whether the said fingerprints might have remained on the bathroom tile from the time the defendant allegedly painted in the summer of 1981 until the burglary in January 1982. This, as against the testimony of Mrs. Friday that she washed the tile surfaces about every three weeks.
In the face of the overwhelming evidence of the defendant’s guilt, this court would reverse and remand for a new trial on the basis of a possibly erroneous statement by the Trial Judge that Mr. Friday’s testimony would have been cumulative.
*524The Sandoval ruling did not limit inquiry as to the use of false names by the defendant. There was no limit on inquiry with respect to the giving of false information, provided it did not specifically refer to the crimes that may have been involved. The Trial Judge did monitor the situation with respect to the limit on cross-examination.
I would affirm.